Citation Nr: 9907771	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


REMAND

The veteran served on active duty from May 1967 to May 1969, 
from December 1970 to December 1975, and from March 1981 to 
August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The veteran has been declared 
incompetent for payment of VA monetary benefits, and his 
spouse is the appellant in this matter.  

A 30 percent disability evaluation is currently assigned for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).  Service connection has also been 
established for residuals of right ankle fracture, currently 
evaluated as 30 percent rating; for residuals of left ankle 
sprain, currently evaluated as 20 percent rating; for chronic 
otitis media, left ear, status post tympanoplasty; for 
tinnitus; for left femoral nerve palsy; and for left (minor) 
ulnar nerve palsy, each assigned a 10 percent rating, and for 
left ear hearing loss, a scar of the left cornea, a scar of 
the left jaw, a scar of the right thigh, and eczematous 
dermatitis of the right leg, each assigned a noncompensable 
disability rating.  The combined service-connected disability 
rating is 80 percent.  The veteran's primary nonservice-
connected disorders include aortic stenosis, status post 
aortic valve replacement, currently assigned a 60 percent 
disability rating, and an affective disorder, organic mental 
disorder, and depression, currently assigned a 50 percent 
disability rating.  

It is contended that the service-connected mental disorder, 
however characterized, is more disabling than currently rated 
and alone precludes employment; that examination reports 
reflect that the service-connected PTSD is complicated by the 
nonservice-connected organic mental disorder stemming from 
the veteran's multiple strokes; and that the RO has erred in 
determining that the nonservice-connected organic brain 
syndrome is the cause of the increase in symptoms reported by 
the veteran.   

The Board notes that the reports of recent VA examinations of 
the veteran's
service-connected disabilities, conducted in March and August 
1997, show that the veteran's claims folders were not 
available and were not reviewed by any examiners prior to or 
during the course of any of those examinations.  As a result, 
those examinations are inadequate for rating purposes.  This 
failure to comply with the duty to assist the claimant by 
providing adequate examinations requires Remand for further 
examination of the veteran by examiners who have reviewed his 
medical records and are familiar with his medical history.  
As the United States Court of Appeals for Veterans Claims 
(Court) has noted, "much time and effort would be saved if 
the rating board insisted on adequate examination results 
initially rather than leaving the Board panels to do so."  
Tucker v. Derwinski,  2 Vet. App. 201, 203 (1992).

The Court has further held as follows:  A VA examination 
which failed to include a review of all of the veteran's 
medical records [was] in violation of the duty to assist.  
Culver v. Derwinski,  3 Vet. App. 292, 299 (1992).  "The 
examiner must have the full medical record of the veteran 
prior to making the evaluation."  Shoemaker v. Derwinski,  3 
Vet. App. 248, 255 (1992).  "In order for [VA] to fulfill 
its duty to assist . . . a thorough contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, [is required] so that the evaluation 
of the claim[ed] disability will be a fully informed one."  
38 U.S.C.A. § 5107(a);  Roberts v. Derwinski,  2 Vet. App. 
387, 390 (1992);  Green v. Derwinski,  1 Vet. App. 121, 124 
(1991).  In remanding for another [psychiatric] evaluation 
because "apparently the claims folder was not reviewed by 
the examiner", the Court held that "[i]t is . . . 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history."  38 C.F.R. Part 4,§ 4.1;  Tucker v. Derwinski,  2 
Vet. App. 201, 203 (1992).

A General Counsel opinion, issued in July 1995, held that, 
pursuant to the statutory duty under  38 U.S.C.A. § 5107(a) 
to assist a claimant in the development of facts pertinent to 
a claim, and the decisions of the Court of Veterans Appeals 
interpreting that duty, a Department of Veterans Affairs 
examiner must review a claimant's prior medical records when 
such review is necessary to ensure a fully informed    
examination or to provide an adequate basis for the 
examiner's findings and conclusions (emphasis added).  
VAOPGCPREC  20-95 (O.G.C. 20-95).  

There is no mention in the March 1997 psychiatric examination 
that the veteran's claims folder was reviewed, and the 
examination report states that the appellant was unfamiliar 
with the veteran's past history, while the veteran could not 
remember at all.  Although the August 1997 VA neurological 
examination shows that the veteran underwent aortic valve 
replacement in 1990; that he suffered a stroke during surgery 
resulting in left-sided paralysis and memory impairment; that 
he subsequently experienced two additional strokes 
approximately one and one-half years post-surgery, again 
affecting the left side, that examination was conducted 
without review of the veteran's claims folders.  While 
reports of VA examinations conducted in March 1997 show 
findings and diagnoses of PTSD, severe organic brain 
syndrome, and a history of alcoholism, no effort was made by 
the examiner to distinguish the disabling residuals of each 
Axis I diagnosis.  Prior to scheduling any additional 
examinations, the RO should specifically notify the 
appellant, the veteran, and the service organization of the 
provisions of  38 C.F.R. § 3.655 addressing the consequences 
of the veteran's failure to attend a scheduled VA medical 
examination.  

Furthermore, the Board's review of the claims folders further 
raises questions as to the adequacy of the VA examinations of 
the veteran's service-connected bilateral ankle disabilities.  
The Court has held that an examination which fails to 
consider and address the provisions of  38 C.F.R. Part 4, 
§§ 4.40 and 4.45 (1998) is inadequate for rating purposes and 
that in such cases remand for another examination is 
mandatory.  DeLuca v. Brown,  8 Vet.App. 202 (1995).  The 
cited regulations provide, in pertinent part, that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance . . . . The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously disabled 
. . . .  38 C.F.R. Part 4, § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: . . .(b) More movement than normal (from 
flail joints, resections, nonunion of fracture, relaxation of 
ligaments, etc.) . . . (f) Pain on movement, disturbance of 
locomotion, interference with . . . weight bearing are 
related considerations (emphasis added).  38 C.F.R. Part 4, 
§ 4.45 (1998).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. Part 4, § 4.59 (1998).  

On re-examination, the examining orthopedic specialists 
should specifically address matters of weakened movement, 
excess fatigability, incoordination, and loss of function due 
to pain on use or during flare-ups, as provided by  38 C.F.R. 
Part 4, §§ 4.40, 4.45, and 4.59 (1998); and as required by  
DeLuca, at 204-205.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. App. June 
26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Pursuant to  38 C.F.R. § 19.9 (1998), the case is Remanded to 
the RO for the following actions:

1.  The RO should request that the 
appellant identify specific names, 
addresses, and approximate dates of 
treatment for all private and VA health 
care providers from whom the veteran has 
received treatment since January 1998.  
The appellant should be informed that the 
request is made to ensure that the 
veteran's complete treatment records are 
available for review by VA adjudicators 
and clinicians.  With any necessary 
authorization on behalf of the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran that have not 
been previously secured.  The RO must 
insure that all recent VA treatment 
records are associated with the primary 
claims folders.  If any medical records 
identified by the appellant are 
unavailable, a statement explaining the 
absence of such evidence should be 
included in the claims folders.  

2.  Thereafter, the veteran should be 
scheduled for special VA psychiatric and 
neurological examinations by a board of 
two board certified psychiatrists who are 
qualified to evaluate and diagnose PTSD, 
together with a board-certified 
neurologist, in order to determine the 
nature, extent, and correct diagnosis of 
any psychiatric or neurological 
disabilities found present.  The claims 
folders and a complete copy of this 
Remand order must be made available to 
and be reviewed by the examiners prior to 
their examinations.  The psychiatric 
examination is to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all 
appropriate studies, including 
psychological testing and tests of 
cognitive impairment, are to be performed 
in order to identify and describe the 
symptomatology attributable to PTSD.  The 
psychiatric and neurologic examiners 
should determine the nature, extent, 
etiology and correct diagnosis of any and 
all psychiatric and neurologic 
disabilities found to be present, 
reconcile conflicting diagnoses, and each 
examiner should reconcile her/his report 
with the reports authored by any 
colleague.  The examination reports 
should be typed.  

The psychiatric and neurologic examiners 
are further requested to distinguish 
between manifestations of the veteran's 
service-connected PTSD and any other 
nonservice-connected psychiatric or 
neurologic disabilities found present, 
specifically including the veteran's 
nonservice-connected organic residuals of 
multiple strokes.  The neurological 
specialist should determine whether there 
is an organic basis for any of the 
veteran's current psychiatric or 
cognitive symptomatology.  Following 
their examinations, the examiners are 
requested to answer the following 
questions: (A) Does the veteran currently 
have a psychiatric disorder in addition 
to PTSD? (B) If the veteran has another 
mental disorder, is it secondary to PTSD 
or a separate diagnosis?  (C) If the 
veteran has a disorder that is related to 
PTSD what is the basis(es) for making 
that determination?  

The reports of psychiatric and neurologic 
examination should contain a detailed 
account of all manifestations of PTSD 
found to be present.  If psychiatric 
disorders other than PTSD are found, the 
examiners should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, that fact should be so specified.  
The examiners must also comment on the 
extent to which the service-connected 
PTSD affects the veteran's occupational 
and social functioning, as distinguished 
from resioduals of his multiple strokes.  
A multi-axial assessment should be 
provided, as well as a Global Assessment 
of Functioning (GAF) score, with an 
explanation of the numeric code assigned. 

3.  The RO should arrange for special VA 
orthopedic, neurologic, and radiographic 
examinations of the veteran by board-
certified examiners to determine the 
current nature and extent of his service 
connected residuals of right ankle 
fracture, residuals of left ankle sprain, 
left femoral nerve palsy; and residuals 
of left (minor) ulnar nerve palsy.  The 
claims folders, including the service 
medical records, must be made available 
to the examiners and be reviewed prior to 
their examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted and the 
findings reported in accordance with the 
applicable provisions of VA's Schedule 
for Rating Disabilities.  In examining 
the veteran's residuals of right ankle 
fracture and residuals of left ankle 
sprain, the examining physicians should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4,§§ 4.40, 
4.45, and 4.59, and as required by  
DeLuca, at 204-205.  A complete rationale 
for all opinions expressed must be 
provided.  The examination reports should 
be typed.  


4.  The RO should arrange for special VA 
audiological and audiometric examinations 
of the veteran to determine the current 
nature and extent of his service 
connected chronic otitis media, left ear, 
status post tympanoplasty; tinnitus; and 
left ear hearing loss.  The claims 
folders, including the service medical 
records, must be made available to the 
examiners and be reviewed prior to their 
examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted and the 
findings reported in accordance with the 
applicable provisions of VA's Schedule 
for Rating Disabilities.  

5.  The RO should arrange for a special 
VA dermatological examination of the 
veteran to determine the current nature 
and extent of his service connected scar 
of the left jaw, scar of the right thigh, 
and eczematous dermatitis of the right 
leg.  The claims folders, including the 
service medical records, must be made 
available to the examiners and be 
reviewed prior to their examinations.  
All necessary and appropriate diagnostic 
tests and procedures should be conducted 
and the findings reported in accordance 
with the applicable provisions of VA's 
Schedule for Rating Disabilities.

6.  The RO should arrange for a special 
VA ophthalmologic examination of the 
veteran to determine the current nature 
and extent of his service connected scar 
of the left cornea.  The claims folders, 
including the service medical records, 
must be made available to the examiner 
and be reviewed prior to the examination.  
All necessary and appropriate diagnostic 
tests and procedures should be conducted 
and the findings reported in accordance 
with the applicable provisions of VA's 
Schedule for Rating Disabilities.

7.  Prior to the examinations, the RO 
must inform the appellant, in writing, of 
all consequences of the veteran's failure 
to report for the examination in order 
that she may make an informed decision 
regarding his participation in said 
examinations.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
examination reports to verify that the 
veteran's claims folders were reviewed by 
all examiners.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies, or opinions 
requested, or if the examination reports 
do not affirmatively show that the 
veteran's claims folders were reviewed by 
all examiners, appropriate corrective 
action is to be implemented prior to 
returning the case to the Board.  

9.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the veteran's claims under 
current regulations and guidelines.  


If the benefits sought on appeal are not granted, the 
appellant on behalf of the veteran, and their representative 
should be furnished a supplemental statement of the case and 
be afforded an opportunity to respond before the record is 
returned to the Board for further review.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant or the veteran until they 
are notified.  



		
	FRANK L. CHRISTIAN
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

